        Case 2:21-cv-00711-JAM-JDP Document 91 Filed 06/17/21 Page 1 of 1


                                   UNITED STATES DISTRICT COURT
1
2                                EASTERN DISTRICT OF CALIFORNIA
3
4      HENRIETTA MINE, LLC, an Arizona               Case No. 2:21-CV-00711-JAM-JDP
5      limited liability company,
                                                     ORDER PERMITTING AND
6                            Plaintiff,              ORDERING WITHDRAWAL
7                                                    OF DEFENDANT’S LOCAL
              v.                                     PHOENIX, ARIZONA COUNSEL
8
9      A.M. KING INDUSTRIES, INC., a
       Nevada corporation,
10
11                           Defendant.

12
13
                    GOOD CAUSE APPEARING from the stipulation herein and the transfer of
14
     this matter from District Court in Arizona,
15                  It is hereby ordered that the lawfirm of Jones Skelton & Hochuli, PLC of 40
16   North Central Avenue, Suite 2700, Phoenix, Arizona 85004 and particularly Erik John Stone,
17   Arizona SNN 02780, shall be permitted to withdraw, and are excused from all further
18   activities in this case forthwith.
19
20   DATED: June 16, 2021                          /s/ John A. Mendez
21                                                 THE HONORABLE JOHN A. MENDEZ
                                                   UNITED STATES DISTRICT COURT JUDGE
22
23
24
25
26
27
28
                                                    1
                    ORDER THAT COUNSEL HAVE WITHDRAWN WITH COURT PERMISSION
